Name: Commission Regulation (EEC) No 2723/82 of 12 October 1982 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal
 Type: Regulation
 Subject Matter: trade policy; NA;  financial institutions and credit;  EU finance
 Date Published: nan

 No L 289/ 10 Official Journal of the European Communities 13 . 10 . 82 COMMISSION REGULATION (EEC) No 2723/82 of 12 October 1982 amending Regulation (EEC) No 467/77 on the method and the rate of interest to be used for calculating the costs of financing intervention measures comprising buying in, storage and disposal whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 1 262/82 (4), and in particular Article 5 thereof, Whereas the interest rate currently valid was fixed at 9 % for 1982 by Commission Regulation (EEC) No 467/77 (*), as last amended by Regulation (EEC) No 3651 /81 (6) ; whereas, taking account of the develop ­ ment of interest rates, it is necessary to retain this figure for 1983 ; The last sentence of Article 2 of Regulation (EEC) No 467/77 is hereby replaced by the following : ' For the period 1 January 1981 to 31 December 1983 the rate of interest is 9 % .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970 , p . 13 . 0 OJ No L 367, 31 . 12 . 1980 , p . 87 . ( 3) OJ No L 216, 5. 8 . 1978, p . 1 . (4) OJ No L 148 , 27 . 5 . 1982, p . 1 . O OJ No L 62, 8 . 3 . 1977, p . 9 . (6) OJ No L 364, 19 . 12 . 1981 , p . 18 .